Exhibit 10.10
 
 
SECOND AMENDMENT TO THE ROGERS CORPORATION
 
AMENDED AND RESTATED PENSION RESTORATION PLAN
 
 
WHEREAS, Rogers Corporation (the “Company”) established the Rogers Corporation
Amended and Restated Pension Restoration Plan, effective as of January 1, 2005,
which was amended and restated in its entirety on December 12, 2008 and further
amended on September 30, 2009 (the “Plan”); and
 
WHEREAS, pursuant to Article VI of the Plan, the Compensation and Organization
Committee (the “Committee”) of the Company’s Board of Directors is authorized to
amend the Plan, and the Committee has determined that amending the Plan is now
appropriate and desirable to clarify its intended operation upon a Change of
Control (as defined in Section 1.5 of the Plan).
 
NOW THEREFORE, that pursuant to the power reserved to the Committee under
Article VI of the Plan, and by virtue of the authority delegated to the
undersigned officer by votes of the Committee, the Plan as previously amended is
hereby amended as follows effective January 1, 2009:
 
1.             The following Section 4.8(d) shall be added to the Plan
 
 
“(d)
For avoidance of doubt, payments under this Section 4.8 upon a Change of Control
shall be in complete discharge of the Company’s obligations to Participants
under the Plan.”

 
2.             The following provision shall be added at the end of the second
sentence of Article VI of the Plan:
 
“and the lump sum distribution on account of a Change of Control under Section
4.8 shall result in the immediate termination of the Plan.”
 
EXCEPT AS AMENDED HEREIN, the terms of the Plan are confirmed and remain
unchanged.
 
IN WITNESS WHEREOF, the Company has caused this Amendment to be executed on its
behalf by its duly authorized officer this 7th day of December, 2010.
 


 
ROGERS CORPORATION
 


 
By:  /s/ Robert M. Soffer
Its: Vice President and Secretary
 

